DETAILED ACTION
	In Reply filed on 06/02/2022 Claims 1-20 are pending. Claims 1-5, 7, 11-13, and 17-20 are currently amended. Claims 1-20 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	Claim 18 is interpreted as including all the limitations of the creation/manufacturing of the orthodontic appliance according to claim 1. As such, all terms following “according to the method of claim 1” in claims 18-20 are interpreted as having antecedent basis if claim 1 recites the respective terms.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Weber on 06/16/2022.

The application has been amended as follows:

Claim 8. The method of claim 1, wherein the first mold comprises a plurality of reconfigurable tooth objects arranged relative to a physical arch, and wherein providing the second model comprises moving at least one of the tooth objects to create the second arrangement.

Claim 12. The method of claim 11, wherein the forming a sheet crosslinkable polymeric material over at least one of the first, second, and third model includes the act of applying pressure to the respective model, and wherein a tooth object is moved along a treatment path segment while the pressure is applied to the respective model.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest a method for manufacturing polymeric shell dental appliances configured to conform to one or more teeth of a patient, the method comprising: 
providing a first positive model of the patient's dentition, the model representing a repositioned arrangement of the patient's teeth; 
forming over the model at a first molding temperature a sheet of crosslinkable, crystallizable polymeric material having a crystallization temperature range having an upper limit and a lower limit; crosslinking the polymer to create an appliance having a first stored geometry;
providing a second model representing a first intermediate arrangement of the patient's teeth, the arrangement including one or more teeth in different orientations than the first model;
subjecting the appliance to a second molding temperature within the crystallization temperature range and being less than the first molding temperature to create a shell having a second stored geometry; 
providing a third model representing a second intermediate arrangement of the patient's teeth, the second arrangement including one or more teeth in different orientations than the first intermediate arrangement; 
subjecting the appliance to a third molding temperature within the crystallization temperature range to create a third stored geometry, the third molding temperature being less than either the first or second molding temperatures; and cooling the shell below the lower limit of transition temperature range.
Claims 2-20 contain allowable subject matter by virtue on depending on a claim with allowable subject matter.
The closest prior art reference is US 2010/0086890 A1 (“Kuo”) teaches a method for manufacturing shell dental appliances configured to conform to one or more teeth of a patient using a metallic shape memory alloy in paragraphs [0056-0060]. However, Kuo does not teach a method of manufacturing the dental appliance using three models, each having different orientations and in the latter two molding steps the molding temperature being within a crystallization temperature range and lower than the prior molding step. Furthermore, Kuo teaches away from the use of polymers in general in paragraph [0065].
Similarly, USP 8758009 (“Chen”) does not teach or suggest the claimed invention. Chen teaches a method of modifying a dental appliance comprised of a shape memory polymer from a deformed shape to an original shape (Col. 6 line 61-Col. 7 line 16 and claim 10). However, Chen does not teach a method of manufacturing the dental appliance using three models, each having different orientations and in the latter two molding steps the molding temperature being within a crystallization temperature range and lower than the prior molding step.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643. The examiner can normally be reached 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEITH S SHAFI/Primary Examiner, Art Unit 1744